DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 10/12/2021 in which claims 1-20 are pending, claims 1, 8, and 15 are independent has been entered of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 2009/0086542).
Regarding claims 1 and 8, Fig. 19 of Lee discloses a memory device comprising: 
a memory array [Fig: 4, 202]; and 
control logic [Fig. 4: 215], operatively coupled with the memory array [Fig. 4: 202], to perform operations comprising: 

causing a seeding voltage [Vgoal] to be applied to a string of memory cells [memory cells connects to WLn] in a data block of the memory array during the seeding phase [precharge] of the program operation; and 
causing a positive voltage [Vgoal] to be applied to a first plurality of word lines [WLn] of the data block during the seeding phase [precharge], wherein each of the first plurality of word lines [WLn] is coupled to a corresponding memory cell of a first plurality of memory cells in the string [as shows in Fig. 18], the first plurality of word lines comprising a selected word line [WLn] associated with the program operation [step 6, prog begins].
Regarding claims 2 and 9, Fig. 19 of Lee discloses wherein the selected word line [WLn] is coupled to a first memory cell of the first plurality of memory cells [similar to WL1 in Fig. 18], and wherein the processing device to perform further operations comprising: causing the positive voltage [Vgoal] to be applied to one or more word lines coupled to one or more of the first plurality of memory cells [memory cells connected to WL1 in Fig. 18] on a drain-side of the first memory cell in the string of memory cells.
Regarding claims 3, 10, and 17, Fig. 19 of Lee discloses wherein causing the positive voltage [Vgoal] to be applied to the first plurality of word lines [WLn] of the data block comprises: causing a first positive voltage [Vgoal] to be applied to the selected word line [WLn]; and causing a second positive voltage [Vread] to be applied to one or more first word lines [WL(n-1)] adjacent to the selected word line [WLn], wherein the one or more first word lines [WL(n-1)] adjacent to the selected word line [WLn] are 
Regarding claims 7 and 14, Fig. 19 of Lee discloses wherein the program operation comprises a plurality of seeding phases, a plurality of pass voltage ramp up phases [VpassH], and plurality of a program voltage ramp up phases [Vpgm], and wherein the positive voltage [Vgoal or Vread] is applied to the first plurality of word lines [WLn or WL(n-1)] only during a subset of the plurality of seeding phases [phase 3 (isolate) or phase 4 (boost), phase 7 (complete programming)] occurring after a threshold number of the plurality of program voltage ramp up phases have occurred.
Regarding claim 15, Fig. 18 of Lee discloses a memory device comprising: 
a first string of memory cells [on Ble(m)] in a first sub-block of a block of memory cells, the first sub-block comprising a selected sub-block [Blo], wherein the first string of memory cells comprises a first plurality of memory cells coupled to a plurality of word lines [WL0 to WL2]; and 
a second string [Blo(m)] of memory cells in a second sub-block of the block of memory cells, the second sub-block comprising an unselected sub-block [WL3 to WL31], wherein the second string of memory cells comprises a second plurality of memory cells coupled to the plurality of word lines [cells connected to WL3 to WL31] coupled to the first string of memory cells, wherein a first subset of the plurality of word lines [WL1] is configured to receive a positive voltage [Vread] signal during a seeding phase of a program operation performed on the selected sub-block, wherein each of the 
Regarding claim 16, Fig. 18 of Lee discloses wherein the selected word line [WL1] is coupled to a first memory cell of the second plurality of memory cells, and wherein one or more word lines [WL0] adjacent to the selected word line are configured to receive the positive voltage [Vgoal], wherein the one or more word lines [WL0] adjacent to the selected word line are coupled to one or more of the second plurality of memory cells on a source-side of the first memory cell in the second string of memory cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2009/0086542) in view of Lee et al. (US Pub. 2010/0054036).
Regarding claims 4, 6, 11, 13, 18, and 20, Lee discloses all claimed invention, but does not specifically disclose wherein causing the positive voltage to be applied to 
Lee ‘036 disclosed third, second, and first positive voltages are equal, but does not disclose the third positive voltage is greater than the first positive voltage and less than the second positive voltage. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify first, second, and third voltages so that the third positive voltage is greater than the first positive voltage and less than the second positive voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee ‘036 programing operation having different first, second, and third positive voltages to the teaches of Lee programing method having first and second positive voltage for a purpose of improving programming operation to reduce current consumption. 
Regarding claims 5, 12, and 19, Fig. 21 of Lee ‘036 discloses a 0V applies to second word line (WL[m-2]), but does not specifically discloses negative voltage to be applied to a second plurality of word lines. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify second voltage so that the second voltage become negative, since it has been held that discovering an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee ‘036 programing operation having negative second voltage to the teaches of Lee programing method having first and second positive voltage for a purpose of improving programming operation to reduce current consumption. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANTHAN TRAN/Primary Examiner, Art Unit 2825